502 S.W.2d 670 (1973)
Duane E. HARKNESS, Petitioner,
v.
EMPLOYERS NATIONAL INSURANCE COMPANY, Respondent.
No. B-4212.
Supreme Court of Texas.
November 21, 1973.
Warren Burnett, Associated, Richard J. Clarkson, Odessa, for petitioner.
Shafer, Gilliland, Davis, Bunton & McCollum, Lucius D. Bunton and James M. O'Leary, Odessa, for respondent.
PER CURIAM.
In this case the Court of Civil Appeals has reversed a trial court judgment overruling a plea of privilege. We have jurisdiction because of conflict with Traders & General Ins. Co. v. Williams, 166 S.W.2d 158 (Tex.Civ.App.1942, writ ref'd w.o.m.), in the holding of the intermediate court here that Subdivision 5 of Vernon's Ann. Civ.St. art. 1995, is not invoked unless the contract in writing expressly names the county of performance or a definite place therein. 497 S.W.2d 645. We approve this holding.
The application for writ of error is refused, no reversible error.